DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-10 are objected to because of the following informalities:  the claims being with “a cutter blade dual side film sealing and packing assembly”, as the cutter blade dual side film sealing and packing assembly has already been claimed appropriate antecedent basis is required.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the x-axis extension direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rear side" in line 5 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the blade strip" in line 12 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the x-axis direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the transportation direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the left end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the right end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation of “an upper film guiding wheel” in line 9. This limitation is an example of double inclusion (see MPEP 2173.05(o)). It is unclear if this limitation has antecedent basis as previously claimed, or if this limitation is for another structure of an upper film guiding wheel. For examining purposes the upper film guiding wheel will be interpreted as having antecedent basis on the upper film guiding wheel previously claimed in claim 2.
Claim 3 recites the limitation "the front side" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the lower film strip" in 7.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose, teach, or fairly suggest a cutter blade dual side film sealing and packing assembly comprising a cutter blade transportation device, a lower film feeding device, an upper film feeding device, a cutter blade carrying device, a film sealing device, a dragging device, a transverse cutting device, a blade guiding device, a blade correcting device, and a defective product reclaiming device as interpreted under 35 U.S.C. 112(f). The prior art of record that comes closest to teaching these limitations is Maros (US 3636678). Maros teaches a transportation device (Fig. 1 item 5), a lower film feeding device (Fig. 1 item 7), an upper film feeding device (Fig. 1 item 13, 14, 15), a carrying device (Fig. 1 item 8), a film sealing device (Fig. 1 item 16), and a transverse cutting device (Fig. 1 item 17), However, Maros fails to teach a cutter blade dual side film sealing and packing assembly comprising a cutter blade transportation device, a lower film feeding device, an upper film feeding device, a cutter blade carrying device, a film sealing device, a dragging device, a transverse cutting device, a blade guiding device, a blade correcting device, and a defective product reclaiming device as interpreted under 35 U.S.C. 112(f). Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

	 Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731